DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-10-16. Claims 1-30 are pending. Claims 1, 8, 15, 20 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2019-11-18 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.  See MPEP § 608.01(a).  In particular, the title should mention the concepts of preventing attack by a malicious web page and graphical rendering.  By contrast, none of the claims mention a "domain" or "isolation".  Examiner suggests Graphical Rendering of Malicious Web Pages, though other formulations that are sufficiently searchable may also be acceptable.
The abstract of the disclosure is objected to because it fails to mention the concepts of preventing attack by a malicious web page and graphical rendering.  Correction is required.  The abstract should sufficiently describe the disclosure to assist electronic searching, especially by See MPEP § 608.01(b).

Claim Objections
Claim(s) 15-17 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 15:
Amend the claim to read, in part, as follows "rendering a visual interface of the executable component to generate graphical image data corresponding to the rendered visual interface of the executable component".  The present language suggests that the executable component itself is to be rendered, which would, presumably, result in a code listing.
Claim 16:
Amend the claim as per claim 15 above, mutatis mutandis.
Claim 17:
Amend the claim as per claim 15 above, mutatis mutandis.
Dependent claims 16, 17 are objected to for the reasons presented above with respect to objected claims 15 and in view of their dependence thereon.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claim(s) 3, 10, 25 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification does not describe "generating graphical image data corresponding to the user input; and transmitting, to the browser, the graphical image data corresponding to the user input".  There is no disclosure of how the recited feature would be implemented.  In particular, Specification ¶ 0061-0063 are silent as to the feature of sending such a graphical image back to the browser (which is on the user device).  As such, there is no indication in the specification that the inventors had possession of an information processing device that includes a function that generates a new view from user inputs and sends that graphical view back to the user browser.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 30 is rejected under 35 U.S.C. § 112(d) / 35 U.S.C. § 112 ¶ 4 (pre-AIA ) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
1
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 1-30 is/are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of cop ending Application No. 17/151163 (reference 

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Bango '810
Bango '810 in view of Kellum '439 
Bango '810 in view of Shoval '365 
Bango '810 in view of Field '452 
Bango '810 in view of Field '452 in view of Shoval '365 
Bango '810 in view of Ballapragada '741
1
[Wingdings font/0xFC]





2
[Wingdings font/0xFC]





3
[Wingdings font/0xFC]





4

[Wingdings font/0xFC]




5
[Wingdings font/0xFC]





6
[Wingdings font/0xFC]





7


[Wingdings font/0xFC]



8



[Wingdings font/0xFC]


9



[Wingdings font/0xFC]


10



[Wingdings font/0xFC]


11



[Wingdings font/0xFC]


12



[Wingdings font/0xFC]


13
[Wingdings font/0xFC]





14




[Wingdings font/0xFC]
[Wingdings font/0xFC]
15
[Wingdings font/0xFC]





16
[Wingdings font/0xFC]





17
[Wingdings font/0xFC]





18
[Wingdings font/0xFC]





19


[Wingdings font/0xFC]



20
[Wingdings font/0xFC]





21
[Wingdings font/0xFC]





22





[Wingdings font/0xFC]
23





[Wingdings font/0xFC]
24
[Wingdings font/0xFC]





25
[Wingdings font/0xFC]





26

[Wingdings font/0xFC]




27
[Wingdings font/0xFC]





28
[Wingdings font/0xFC]





29


[Wingdings font/0xFC]



30



[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3, 5, 6, 15-18, 20-21, 24, 25, 27, 28 is/are rejected under 35 U.S.C. § 102   as being anticipated by U.S. Publication 20030229810 (hereinafter "Bango '810"). Bango '810 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device, the method (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from a browser operating on the user device, a request for a first web page associated with an Internet web site, the browser being capable of rendering the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses requesting the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating graphical image data corresponding to a rendering of first web page (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, in place of the first web page, the graphical image data (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 2 (dependent on claim 1):
Bango '810 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the browser, a command for interacting with the first web page ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses forwarding the command to the web site for execution (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, in response to the forwarded command, a second web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating graphical image data corresponding to a rendering of the second web page (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, in place of the second web page, the graphical image data (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 3 (dependent on claim 1):
Bango '810 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the browser, a user input to the first web page (passes user inputs on primary computer to staging computer [Bango '810 ¶ 0017])
Bango '810 discloses forwarding, to the web site, the user input (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating graphical image data corresponding to the user input ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, the graphical image data corresponding to the user input (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 5 (dependent on claim 1):
Bango '810 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses generating graphical image data corresponding to a rendering of the first web page comprises rendering the first web page in a video format (staging computer outputs video [Bango '810 ¶ 0028)
Per claim 6 (dependent on claim 1):
Bango '810 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses the intermediate device comprises two or more devices (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; opto-coupler image source and image sensor deliver image of rendered page [Bango '810 ¶ 0036, 0009-0011])
Per claim 15 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device, the method (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a request for an executable component, the user device being capable of executing the executable component (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses rendering the executable component to generate graphical image data corresponding to the rendered executable component (permits full interaction 
Bango '810 discloses transmitting, to the user device, in place of the executable component, the graphical image data corresponding to the rendered executable component (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 16 (dependent on claim 15):
Bango '810 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, a request for an executable component, comprises receiving the request over a first interface (mouse and keyboard interface for user interaction [Bango '810 ¶ 0039, 0012];
Bango '810 discloses transmitting, to the user device, the graphical image data corresponding to the rendered executable component comprises transmitting the graphical image data over a second interface, separate from the first interface (opto-coupler image source and image sensor sends data to primary computer [Bango '810 ¶ 0012, 0010, 0017])
Per claim 17 (dependent on claim 15):
Bango '810 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses rendering the executable component to generate graphical image data corresponding to the rendered executable component comprises rendering the executable in a video format (staging computer outputs video [Bango '810 ¶ 0028)
Per claim 18 (dependent on claim 15):
Bango '810 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (independent):
Bango '810 discloses a method, performed by an intermediate device residing on a network, for protecting a user device on the network from executing malicious code, the method (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a request for a first web page associated with an Internet web site (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses requesting, over the network, the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the requested first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses rendering the first web page as received to generate a visual representation of the first web page, wherein rendering the first web page as received includes executing code included with the first web page (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 discloses enabling user interaction with visual representation of the first web page (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 discloses transmitting, to the user device, the visual representation of the first web page, such that the user device may display the visual representation and interact with the first web page as though the first web page was rendered by the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015]; permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; )
Per claim 21 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
Bango '810 discloses enabling user interaction with visual representation of the first web page comprises correlating aspects of the visual representation of the first web page with any interactive components in the rendered first web page (primary e.g., buttons) [¶ 0012, 0035])
Per claim 24 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 25 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 27 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 28 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 26 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of U.S. Publication 20020040439 to Kellum (hereinafter "Kellum '439").  Kellum '439 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 4 (dependent on claim 1):
Bango '810 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810  does not disclose receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface
However, Bango '810 discloses receiving, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-
Bango '810 discloses transmitting, to the browser, the graphical image data corresponding to the rendering of the first web page comprises transmitting the graphical image data over a second interface, separate from the first interface (opto-coupler image source and image sensor sends data to primary computer [Bango '810 ¶ 0012, 0010, 0017])
Further:
Kellum '439 discloses receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface (protected host communicates to inter-domain device over separate socket 17/27 [Kellum '439 ¶ 0041-0042, 0049])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the outgoing browser request of Kellum '439 to arrive at an apparatus, method, and product including:
receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface
A person having ordinary skill in the art would have been motivated to combine them at least because the outgoing browser request of Kellum '439 would provide support for the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810.  A person having ordinary skill in the art would have been further motivated to combine them at least because Kellum '439 teaches [Kellum '439 ¶ 0041-0042, 0049] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (outgoing browser request [Kellum '439 ¶ 0041-0042, 0049]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known 
Per claim 26 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 7, 19, 29 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of U.S. Publication 20120042365 to Shoval et al. (hereinafter "Shoval '365").  Shoval '365 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 7 (dependent on claim 1):
Bango '810  discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810  does not disclose the intermediate device comprises one or more virtual machines
Further:
Shoval '365  discloses the intermediate device comprises one or more virtual machines (VM 86 fully renders web page to image format and passes it to client computer [Shoval '365 ¶ 0030-0033])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the virtual machine Shoval '365 to arrive at an apparatus, method, and product including:
the intermediate device comprises one or more virtual machines
A person having ordinary skill in the art would have been motivated to combine them at least because the virtual machine of Shoval '365  would ensure that the staging computer could not remain infected by frequently resetting it to a clean configuration.  A person having ordinary skill in the art would have been further motivated to combine them at least because Shoval '365  teaches [Shoval '365 ¶ 0030-0033] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (virtual machine [Shoval '365 ¶ 0030-0033]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known technique  (virtual machine [Shoval '365 ¶ 0030-0033]) to known devices and/or methods  (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as 
Per claim 19 (dependent on claim 15):
Bango '810 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 29 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 8-12, 30 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of U.S. Publication 20060230452 to Field (hereinafter "Field '452").  Field '452 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 8 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device, the method (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from a browser operating on the user device, a request for a first web page associated with an Internet web site (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose comparing the web site against a safe list and if the web site is on the safe list
Bango '810 discloses requesting the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses transmitting the first web page to the browser (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 does not disclose if the web site is not on the safe list
Bango '810 discloses requesting the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating graphical image data corresponding to a rendering of the first web page ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, in place of the first web page, the graphical image data corresponding to the rendering of the first web page (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Field '452 discloses comparing the web site against a safe list and if the web site is on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
comparing the web site against a safe list and if the web site is on the safe list
if the web site is not on the safe list

Per claim 9 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted  external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
if the web site is not on the safe list
Per claim 10 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
if the web site is not on the safe list
Per claim 11 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 30 (dependent on claim 20):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bango '810 in view of Field '452 in view of Shoval '365.
Per claim 14 (dependent on claim 8):
Bango '810 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 22, 23 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of U.S. Publication 20120109741 to Ballapragada et al. (hereinafter "Ballapragada '741").  Ballapragada '741 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 22 (dependent on claim 20):
Bango '810 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
Bango '810 does not disclose enabling user interaction with visual representation of the first web page comprises overlaying the visual representation of the first web page with an HTML image map correlated to the first web page
Further:
Ballapragada '741 discloses enabling user interaction with visual representation of the first web page comprises overlaying the visual representation of the first web page with an HTML image map correlated to the first web page (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
enabling user interaction with visual representation of the first web page comprises overlaying the visual representation of the first web page with an HTML image map correlated to the first web page
A person having ordinary skill in the art would have been motivated to combine them at least because the communication protocols and HTML overlay of Ballapragada '741 would provide a ready and robust implementation supporting the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810.  A person having ordinary skill in the art would have been further motivated to combine them at least because Ballapragada '741 teaches [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (interacting with image via HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known technique  (interacting with image via HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054]) to known devices and/or methods  (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) ready for improvement to yield predictable results; and because the modification amounts to combining 
Per claim 23 (dependent on claim 22):
Bango '810 discloses the elements detailed in the rejection of claim 22 above, incorporated herein by reference
Bango '810 does not disclose the HTML image map is wrapped in a frame compatible with a browser operating on the user device
Further:
Ballapragada '741 discloses the HTML image map is wrapped in a frame compatible with a browser operating on the user device
(browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
the HTML image map is wrapped in a frame compatible with a browser operating on the user device

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that if should be possible to write a claim dependent upon claim 8 that includes the subject matter of claim 20 without triggering such a § 112(d) rejection, if Applicant desires to claim such scope.